DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amies (US 20110213239 A1).
With regards to claim 1, Amies discloses a radiation therapy system (Fig. 1) comprising: a rotating gantry 8, an X-beam generating assembly [0038, 0043] and a treatment couch 6, wherein: the X-beam generating assembly is on the rotating gantry [0038], rotates about a rotation axis of the rotating gantry driven by the rotating gantry [0046], and generates an X-beam deflected with respect to a rotating plane of the rotating gantry in a direction of the rotation axis [0045], and the rotating gantry and the X-beam generating assembly are stationary in the direction of the rotation axis [0045-0046] (only the collimator is adjusted to change the incident angle of the X-beam); and the treatment couch is on a side of the rotating gantry for supporting a patient (Fig. 1), and moves along the direction of the rotation axis, to cooperate with a deflection of the X-beam to irradiate a target of the patient with the X-beam [0048].
With regards to claim 16, Amies discloses wherein the X-beam generating assembly is a linear accelerator [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amies.
With regards to claim 2, Amies discloses wherein the X-beam generating assembly comprises an electron-beam generating unit 11, a deflector 17 and a target material 19 (Fig. 1); and wherein the electron-beam generating unit is configured to generate an electron beam [0038-0039]; the deflector is configured to deflect the electron beam in the direction of the rotation axis (Fig. 1); and the target material is configured to convert the electron beam that has been deflected and hits the target material into the X-beam and emit the X-beam [0043]. Amies does not explicitly teach wherein the target material is disposed along the direction of the rotation axis. However, such a modification was already known. Amies teaches several alternatives such a that a desired deflection path may be obtained in three dimensions (Figs. 5-13B). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Amies with the claimed target material configuration in order to precisely irradiate a target area.
With regards to claim 3, Amies discloses wherein the X-beam generating assembly further comprises an accelerating tube 9, and wherein the accelerating tube has an inlet and an outlet opposite to each other, the inlet of the accelerating tube is connected to an outlet of the electron-beam generating unit 11, and the accelerating tube is configured to accelerate the electron beam generated by the electron-beam generating unit [0038-0039].
With regards to claim 4, Amies does not explicitly teach wherein the accelerating tube is a traveling-wave accelerating tube or a standing-wave accelerating tube. However, those skilled in the art appreciate that such options were already well known. Modifying Amies with either one of the claimed accelerating tubes would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 11, Amies discloses wherein the deflector comprises a deflection magnet configured to generate a deflection magnetic field, so as to deflect the electron beam in the direction of the rotation axis [0041].
With regards to claim 12, Amies discloses wherein the deflector further comprises a current control element configured to adjust a current flowing through the deflection magnet to deflect the electron beam in the direction of the rotation axis [0063] (determining and adjusting the current suggests a current control element).
With regards to claims 13 and 14, Amies does not specify the claimed flight tube configuration. Nevertheless, such a modification would have been known and considered obvious in view of properly guiding the electron beam.
With regards to claim 15, Amies discloses a rotating gantry [0046], but does not specify wherein the rotating gantry is a circular gantry or a C-arm gantry. Nevertheless, each gantry was well known and considered an obvious design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Amies with either of the claimed gantries depending upon the particular needs of the application.
With regards to claims 17-19, Amies discloses wherein the X-beam generating assembly is a linear accelerator [0038].

Claim(s) 5-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amies in view of Hui (CN1736510A).
With regards to claims 5-7, Amies does not explicitly teach the claimed configurations. However, in a similar field of endeavor, Hui teaches such a collimator configuration was generally known using collimators 203 and 204 (Fig. 2; Summary of Invention; wherein rotating the collimator to align the apertures would be considered as moveable in a direction perpendicular to the rotation axis) to implement a treatment plan for different target radiation field sizes for a patient with multiple lesions, thereby changing the beam diameter of the radiation source beam. That is to change the size of the radiation field to achieve continuous and effective radiation therapy for multiple different lesions. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Amies with the claimed collimator configuration.
With regards to claims 8-10, Amies does not explicitly teach the claimed configurations. However, in a similar field of endeavor, Hui teaches such a collimator configuration was generally known using collimators 203 and 204 (Fig. 2; Summary of Invention).  Furthermore, modifying Amies with hui and the claimed plurality of sub-target materials similar to the plurality of radiation sources of Hui being aligned with the collimator apertures along the direction of the rotation axis (Fig. 2), would have been obvious in order to treat multiple areas of the patient.
With regards to claim 20, Amies discloses wherein the X-beam generating assembly is a linear accelerator [0038].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884